DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 May, 2022 is being considered by the examiner.

RESPONSE TO ARUGMENTS
Applicant's arguments filed 6 June, 2022 have been fully considered but they are not persuasive. 
At pages 8-9, Applicant argues the claims are “limited to recite that the printed circuit boards of the electronic circuitry are directly attached to the attachment surface of the air guiding structure, now indicated to be air tight. The duct or channel formed from the airtight air guiding structure is the assembly platform for the electronic circuitry, thus, no additional boxes are needed since the printed circuit boards are attached directly to the wall member of the air guiding structure”, such that the Applicant alleges TSUCHIYA does not anticipate the claimed invention, in view of at least a “box” being needed to house the circuit boards within the junction box, 60, preventing direct attachment to the air guiding structure at the attachment surface. However, the Examiner disagrees with the assertions regarding the connection of the electronic circuitry and the attachment surface. Claim 1 recites, “at least one attachment surface for attachment of electronic circuitry comprising a printed circuit board thereon by screwing or clipping”, to which claim 17 incorporates the claimed invention of claim 1. Further, claim 18, similarly, recites, “at least one attachment surface for attachment of electronic circuitry comprising a printed circuit board thereon by screwing or clipping”. The claims, as presented, neither explicitly state or suggest that the attachment between the printed circuit board of the electronic circuitry is directly attached to the at least one attachment surface, and thereby, is unpersuasive. As such, TSUCHIYA is not required to disclose, teach, or otherwise suggest such direct attachment, as it is not claimed. The claims, as presented, enable intermediate structures between the attachment surface and the electronic circuitry attached thereto, such that the Examiner is not persuaded to Applicant’s allegations. See MPEP §2145-VI. Secondly, the claims, as interpreted under broadest reasonably interpretation, do not negate the addition of structures recited by the prior art. In particular, the claims include language of “comprising”. See claims 1, 17, and 18. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP §2111.03 – I. As such, while Applicant’s invention could be directed to a structure, which may not require additional structures, the claims are interpreted as inclusive or open-ended, such that the claims do not exclude additional, unrecited elements or method steps. As such, the Examiner is not persuaded to Applicant’s allegations, and the addition of the box housing the circuit boards within the junction box, 60, of TSUCHIYA, in addition to the elements of the DC/DC converter and the audio device cited previously as being a part of the electronic circuitry, appropriately reads on the claimed invention, as presented within the amendments filed on 6 June, 2022. In view of the above arguments, the Examiner suggests the Applicant either include recitation of direct attachment between the electronic circuitry and the attachment surface and/or include all required features recited by the disclosure and recite “consisting of”, such that that prior art must only teach the claimed elements and/or steps.

At pages 9-10, Applicant points to the same arguments of claim 1, and concludes that the rejections of claims 15 and 16 are overcome and should be withdrawn. The Examiner was not persuaded to the allegations related to claim 1, and thereby, is not persuaded by the same allegations asserted for claims 15 and 16.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 6 June, 2022. The Amendments have been entered.

Disposition of Claims
Claims 1-19 are pending.

Drawings
The drawings were received on 6 June, 2022.  These drawings are accepted, and no new matter has been entered and/or presented with such amendments. As such, the drawing objections set forth in the Non-Final Office Action mailed on 10 March, 2022 at page 2 are withdrawn.

Claim Objections
The claim objections set forth at pages 3-4 of the Non-Final Office Action mailed on 10 March, 2022 are withdrawn, in view of Applicant’s claim amendments.

Claim Interpretation
The claims remain interpreted under 35 U.S.C. 112(f), as set forth at pages 4-7 of the Non-Final Office Action mailed on 10 March, 2022.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b), set forth at pages 7-8 of the Non-Final Office Action mailed on 10 March, 2022, are withdrawn, in view of Applicant’s claim amendments.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted within the Non-Final Office Action mailed on 10 March, 2022, the claim fails to further limit the invention as set forth within claim 1. In particular, claim 1, as amended, requires at least one attachment surface for attachment of the electronic circuitry thereon. Claim 12 recites, “wherein the attachment surface has the electronic circuitry attached thereon”, such that it does not further limit the structure of the attachment surface or electronic circuitry, or the connection thereof, which has been previously set forth within independent claim 1. As claim 1 has already set forth the electronic circuitry is attached to the attachment surface, claim 12 fails to further limit the structure of the invention characterized by claim 1.  As such, the claim rejection under 35 U.S.C. 112(d) is maintained, as the issue has not been addressed, appropriately, by the Applicant. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA (US 2010/0231035 A1 – published 16 September, 2010), in view of JAIRAZBHOY (US 5,669,813—published 23 September, 1997).
As to claim 1, TSUCHIYA discloses an assembly unit (structure, shown in figure 2) for accommodating electronic circuitry in a vehicle (par. 33), the assembly unit comprising:
at least one attachment surface(exterior surface, as a whole or in part, of the air guiding structure, including exterior surface, 52, which the junction box, 60 resides on, and exterior surface, 92/92c, of which the DC/DC converter, 110, is located on, and exterior surface, 102, of which an audio device, 120, is located on; figures 2, 3, and 6) for attachment of electronic circuitry(batteries, 41/51, junction box, 60, DC/DC converter, 110, and audio device, 120) comprising circuits(at least those of the junction box and the DC/DC converter, which are electronic devices coupled with wiring, 130) thereon by screwing or clipping (MPEP § 2113. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this prior art, TSUCHIYA discloses that the electronic circuitry is attached to the locations of the wall which would be identified as attachment surfaces. For this reason, the prior art provides the attachment which are seen to be structurally the same as that in the claimed invention regardless of the process, i.e., clipping or screwing as the process does not require that a clip or screw is recited with the invention, to attach the electronics to the attachment surface. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.), and
an air tight (as air passes through the inlet, 22, and is directed towards the outlet within the scuff plates, 2/3, and/or through additional outlet, 95b) air guiding structure(internal air pathway of the center console box, 21, which feeds to the interior of battery cases, 52 and 42, to respective fans, 70/80, and to the subsequent ducting system shown in figures 2, 3, and 4, discharging the air along the scuff plates, 2/3, and/or an addition outlet, 95b, directly to the cabin interior) from an inlet to an outlet (inlet, 22, towards the outlets within scuff plates 2/3 and/or through additional outlet 95b), the air guiding structure having a wall member (walls of which are noted above by the surfaces corresponding electronics are provided on) including the attachment surface, wherein the attachment surface is in on an opposite side of the wall member in relation to the airflow such that the attachment surface is not in direct contact with the airflow (as the attachment surface is the external surface, as designated above, and the airflow is along the internal surface/passages thereof, the airflow is not in direct contact with the attachment surface), whereby the wall member provides a thermal path between the attachment surface and the air flow guided by the air guiding structure(capable of providing thermal path between the attachment surface and air guided by the air guiding structure, as heat transfer occurs, as understood through par. 46, 53, 67, and 71, at least; see MPEP §2114 - II) for cooling of the attachment surface and thereby the circuits(capable of cooling the attachment surface, as the airflow is provided for cooling of the components, as understood through par. 46, 53, 67, and 71, at least), wherein the inlet (22; par. 36; figure 1) is configured to receive the air flow for cooling of the attachment surface (par. 36, of which this air flows through the defined air guiding structure to provide cooling), wherein the received air flow is an air flow used for climate control in the vehicle (airflow provided is capable of being used for climate control, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75; more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II).
However, TSUCHIYA does not explicitly disclose wherein the circuits are printed circuit boards.
JAIRAZBHOY is within the field of endeavor provided an assembly unit for accommodating electronic circuitry (figures 1-2), comprising at least one attachment surface (surface of 36; col. 2, line 66 – col.3,line 7), and an air guiding structure (14/24) for guiding an air flow for cooling of the attachment surface (col.2, lines 28-39; col. 2, line 66- col.3, line 7), wherein the air guiding structure has a wall member (36; figures 1 and 2) providing a thermal path between the attachment surface and the air guided in the air guiding structure (col.2, line 66 -col3., line 7). JAIRAZBHOY teaches that the wall is integrally molded with circuit traces laid against the integrally molded wall for interconnecting electronic devices (col.3,lines 34-52), in addition to minimization of wire harness length between the electronic components and instrument panel of the vehicle (col. 3, lines 28-32), among the various advantages and reasons to incorporate electrical traces within the molded wall as described in column 4, lines  7-67 related to reduction of material costs, weight, number of parts, and increased reliability.  Therefore, it would have been obvious to one having ordinary skill within the art, to provide the wall, of the air guiding structure which includes the attachment surface, to incorporate electrical paths, such as those integrally formed in the wall as taught by JAIRABHOY, for the purposes provided above, so as to provide that the circuits are printed circuit boards.

As to claim 2, TSUCHIYA, as modified, further discloses wherein the air guiding structure is arranged to guide the air flow to an air vent (at least air vent, 95b) in the vehicle for climate control (airflow provided is capable of being used for climate control, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75; more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II).

As to claim 3, TSUCHIYA, as modified, further discloses wherein the air guiding structure is included in a climate control system of the vehicle (airflow provided is capable of being used for climate control, thus provided within a climate control system, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75;more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II).

As to claim 4, TSUCHIYA, as modified, further discloses wherein the assembly unit is a reinforcing structure of the vehicle (the assembly structure is provided to be capable of being provided as a reinforcing structure to below the seats, center console, and scuff plates; figures 1-2; par. 43-44; see MPEP §2114 - II). 

As to claim 5, TSUCHIYA, as modified, further discloses wherein the assembly unit is a beam that is part of a vehicle body structure (figures 1 and 2, in view of assembly unit structure described in claim 1) of the vehicle.

As to claim 6, TSUCHIYA, as modified, further discloses wherein the beam extends from a front floor of the vehicle to a rear floor of the vehicle (figures 1 and 2, delimited by the front and rear of the driver and passenger seats shown).

As to claim 7, TSUCHIYA, as modified, further discloses wherein the assembly unit is a beam configured to reinforce a floor (at least the use of the scuff plates, 2, and 3, which are provided to support and cover flanges of the side body panels, in addition to fitting over thresholds of the door of vehicles) of the vehicle.

As to claim 8, TSUCHIYA, as modified, further discloses wherein the air guiding structure is arranged to receive the air flow for climate control (airflow provided is capable of being used for climate control, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75; more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II) and to guide the air flow past a portion of the wall member opposite the attachment surface (at least with respect to the attachment surfaces of the junction box, DC/DC converter, and audio device, which are exterior to the airflow path) and towards a floor of the vehicle (par. 51-52, 68-69, 72, and 75).

As to claim 9, TSUCHIYA, as modified, further discloses wherein the air guiding structure is adapted to guide the air flow to a rear floor of the floor of the vehicle (figure 2, arrows, 221 and 222, which provide airflow being directed towards the rear floor of the vehicle, delimited by the areas forward and backward of the driver and passenger seat).

As to claim 10, TSUCHIYA, as modified, further discloses wherein the air guiding structure includes at least one intermediate air guiding structure(ducts, 91 and 101) for forming parallel paths for the air flow (figures 3 and 4).

As to claim 11, TSUCHYA, as modified, further discloses including a cover (center console cover, 21, and/or seats, 11 and 12) adapted to cover the electronic circuitry attached to the attachment surface (figure 1, in view of figures 2, and figure 6).

As to claim 12, TSUCHIYA, as modified, further discloses wherein the attachment surface is adapted to have a plurality of electronic circuits attached thereon (as provided the exterior surface of the air guiding structure of the air guiding structure are adapted to be provided a plurality of electronic circuits attached therein, by the disposal of the devices as provided in claim 1).

As to claim 13, TSUCHIYA, as modified, further discloses wherein the electronic circuitry includes a plurality of electric circuit boards (at least those of the junction box and the DC/DC converter, which are electronic devices coupled with wiring, 130, which were taught to be able to be provided as printed circuit boards through the teachings of JAIRAZBHOY).

As to claim 14, TSUCHIYA, as modified, further discloses wherein the attachment surface is located outside the air guiding structure (at least the attachment surface of the exterior positions of the DC/DC converter, audio device, and junction box).

As to claim 15, TSUCHIYA, as modified, previously provided wherein there are electric paths from the electronic circuitry (130) for electric signaling from the electronic circuity(such as the DC/DC converter or junction box) to electronic subsystems of the vehicle (to the other of the DC/DC converter or junction box; see MPEP §2114 - II), are electrical paths provided within the wall, so as to provide the circuits thereof as printed circuit boards.
Again, JAIRAZBHOY teaches that the wall is integrally molded with circuit traces laid against the integrally molded wall for interconnecting electronic devices (col.3,lines 34-52), in addition to minimization of wire harness length between the electronic components and instrument panel of the vehicle (col. 3, lines 28-32), among the various advantages and reasons to incorporate electrical traces within the molded wall as described in column 4, lines  7-67 related to reduction of material costs, weight, number of parts, and increased reliability.  Therefore, it would have been obvious to one having ordinary skill within the art, to provide the wall, of the air guiding structure which includes the attachment surface, to incorporate electrical paths, such as those integrally formed in the wall as taught by JAIRABHOY, for the purposes provided above. 

As to claim 17, TSUCHIYA, as modified, further discloses a vehicle (par. 1) comprising an assembly according to claim 1 (see rejection of claim 1).

As to claim 18, TSUCHIYA discloses a reinforcing structure(structure, shown in figure 2; capable of being provided as a reinforcing structure to below the seats, center console, and scuff plates; figures 1-2; par. 43-44; see MPEP §2114 - II) for a vehicle body (par. 1), the reinforcing structure comprising:
at least one attachment surface(exterior surface, as a whole or in part, of the air guiding structure, including exterior surface, 52, which the junction box, 60 resides on, and exterior surface, 92/92c, of which the DC/DC converter, 110, is located on, and exterior surface, 102, of which an audio device, 120, is located on; figures 2, 3, and 6) for attachment of electronic circuitry(batteries, 41/51, junction box, 60, DC/DC converter, 110, and audio device, 120) comprising circuits(at least those of the junction box and the DC/DC converter, which are electronic devices coupled with wiring, 130) thereon by screwing or clipping (MPEP § 2113. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this prior art, TSUCHIYA discloses that the electronic circuitry is attached to the locations of the wall which would be identified as attachment surfaces. For this reason, the prior art provides the attachment which are seen to be structurally the same as that in the claimed invention regardless of the process, i.e., clipping or screwing as the process does not require that a clip or screw is recited with the invention, to attach the electronics to the attachment surface. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.), and
an air tight (as air passes through the inlet, 22, and is directed towards the outlet within the scuff plates, 2/3, and/or through additional outlet, 95b) air guiding structure(internal air pathway of the center console box, 21, which feeds to the interior of battery cases, 52 and 42, to respective fans, 70/80, and to the subsequent ducting system shown in figures 2, 3, and 4, discharging the air along the scuff plates, 2/3, and/or an addition outlet, 95b, directly to the cabin interior) from an inlet to an outlet (inlet, 22, towards the outlets within scuff plates 2/3 and/or through additional outlet 95b), the air guiding structure having a wall member (walls of which are noted above by the surfaces corresponding electronics are provided on) including the attachment surface, wherein the attachment surface is in on an opposite side of the wall member in relation to the airflow such that the attachment surface is not in direct contact with the airflow (as the attachment surface is the external surface, as designated above, and the airflow is along the internal surface/passages thereof, the airflow is not in direct contact with the attachment surface), whereby the wall member provides a thermal path between the attachment surface and the air flow guided by the air guiding structure(capable of providing thermal path between the attachment surface and air guided by the air guiding structure, as heat transfer occurs, as understood through par. 46, 53, 67, and 71, at least; see MPEP §2114 - II) for cooling of the attachment surface and thereby the circuits(capable of cooling the attachment surface, as the airflow is provided for cooling of the components, as understood through par. 46, 53, 67, and 71, at least), wherein the inlet (22; par. 36; figure 1) is configured to receive the air flow for cooling of the attachment surface (par. 36, of which this air flows through the defined air guiding structure to provide cooling), wherein the received air flow is an air flow used for climate control in the vehicle (airflow provided is capable of being used for climate control, as airflow is discharged via outlet, 95b, to the interior of the vehicle, while some airflow is provided along a length direction via the scuff plates, such as when cool air interior to the vehicle would be desired, as it is understood that cold air is discharged, in par. 75; more so, the air guiding system is provided for control of the climate related to the electronic devices, which are provided interior to the vehicle, so as to further provide climate control thereto these electronic devices by cooling; see MPEP §2114 - II).
However, TSUCHIYA does not explicitly disclose wherein the circuits are printed circuit boards.
JAIRAZBHOY is within the field of endeavor provided an assembly unit for accommodating electronic circuitry (figures 1-2), comprising at least one attachment surface (surface of 36; col. 2, line 66 – col.3,line 7), and an air guiding structure (14/24) for guiding an air flow for cooling of the attachment surface (col.2, lines 28-39; col. 2, line 66- col.3, line 7), wherein the air guiding structure has a wall member (36; figures 1 and 2) providing a thermal path between the attachment surface and the air guided in the air guiding structure (col.2, line 66 -col3., line 7). JAIRAZBHOY teaches that the wall is integrally molded with circuit traces laid against the integrally molded wall for interconnecting electronic devices (col.3,lines 34-52), in addition to minimization of wire harness length between the electronic components and instrument panel of the vehicle (col. 3, lines 28-32), among the various advantages and reasons to incorporate electrical traces within the molded wall as described in column 4, lines  7-67 related to reduction of material costs, weight, number of parts, and increased reliability.  Therefore, it would have been obvious to one having ordinary skill within the art, to provide the wall, of the air guiding structure which includes the attachment surface, to incorporate electrical paths, such as those integrally formed in the wall as taught by JAIRABHOY, for the purposes provided above, so as to provide that the circuits are printed circuit boards.

As to claim 19, TSUCHIYA, as modified, further discloses wherein the reinforcing structure is an extruded (MPEP §2113-I) beam (see the associated duct structure, the scuff plate structure, and or console which is to fit over and cover the duct structure).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA (US 2010/0231035 A1 – published 16 September, 2010), in view of JAIRAZBHOY (US 5,669,813—published 23 September, 1997) and LUO (NPL: Luo, Alan A. “Magnesium Casting Technology for Structural Applications.” Journal of Magnesium and Alloys, vol. 1, no. 1, 2013, pp. 2–22., https://doi.org/10.1016/j.jma.2013.02.002.).
As to claim 16, TSUCHIYA, as modified, discloses the assembly unit being made from a material (due to a physical structure, as shown in figures 1-2), but does not specify the material includes magnesium.
LUO is relevant to the state of technology of manufacturing parts for vehicles includes Magnesium casting technologies(abstract). In particular, LUO teaches cold chamber casting of magnesium has many distinct advantages (pg. 6, col. 1) of which are known to produces instrument panel beams and seat frames of vehicles, which showed significant performance improvements, with regards to crashworthiness and reduced vibration, in addition to cost savings, with regards to part consolidation (pg. 6, col. 1 - 2). In view of this, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the automotive art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., crashworthiness, reduced vibration, and cost savings). This determination was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a known attached to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, "applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic”.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. Therefore, with regards to the present application, it would have been obvious for one having selected a material including magnesium, as one having ordinary skill within the automotive art knows to select the material based on crashworthiness, reduced vibration, and cost savings.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/15/2022